

IRHYTHM TECHNOLOGIES, INC.
EXECUTIVE CHANGE IN CONTROL AND SEVERANCE POLICY
(Adopted on August 1, 2019; Effective as of September 1, 2019)


This Executive Change in Control and Severance Policy (the “Policy”) is designed
to provide certain protections to a select group of key employees of iRhythm
Technologies, Inc. (“iRhythm” or the “Company”) or any of its subsidiaries if
their employment is involuntarily terminated under the circumstances described
in this Policy. The Policy is designed to be an “employee welfare benefit plan”
(as defined in Section 3(1) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”)), and this document is both the formal plan document
and the required summary plan description for the Policy.
1.Eligible Employee: An individual is only eligible for protection under this
Policy if he or she is an Eligible Employee and complies with its terms. An
“Eligible Employee” is an employee of the Company or any subsidiary of the
Company who has (i) been designated by the Compensation Committee of the Board
(the “Compensation Committee”) as eligible to participate in the Policy, whether
individually or by position or category of position and (ii) executed a
participation agreement in the form attached hereto as Exhibit A (a
“Participation Agreement”).
2.Policy Benefits: An Eligible Employee will be eligible to receive the payments
and benefits under this Policy upon his or her Qualified Termination. All
benefits under this Policy will be subject to the Eligible Employee’s compliance
with the Release Requirement and any timing modifications required to avoid
adverse taxation under Section 409A.
3.Salary Severance.
a.On a Non-CIC Qualified Termination, an Eligible Employee will be eligible to
receive continuing payments of severance pay at a rate equal to the Eligible
Employee’s Base Salary for the number of months set forth below, with payment
commencing on the first Company payroll date following the effective date of the
Release (subject to any delay as provided in Section 10), less applicable
withholdings.
i.Tier 1: Eighteen (18) months.
ii.Tier 2: Twelve (12) months.
iii.Tier 3: Six (6) months.
b.On a CIC Qualified Termination, an Eligible Employee will be eligible to
receive a lumpsum payment equal to the number of months of annualized Base
Salary as set forth below, payable on the first Company payroll date following
the effective date of the Release (subject to any delay as provided in Section
10), less applicable withholdings.
i.Tier 1: Twenty-four (24) months.
ii.Tier 2: Fifteen (15) months.
iii.Tier 3: Nine (9) months.



--------------------------------------------------------------------------------



4.COBRA Benefit.
a.On a Non-CIC Qualified Termination, if an Eligible Employee makes a valid
election under COBRA to continue his or her health coverage, the Company will
pay the cost of such continuation coverage for the Eligible Employee and any of
the Eligible Employee’s eligible dependents that were covered under the
Company’s health care plans immediately prior to the date of his or her eligible
termination until the earliest of (i) the end of the period following the
Non-CIC Qualified Termination set forth below, (ii) the date upon which the
Eligible Employee and/or the Eligible Employee’s eligible dependents become
covered under similar plans or (iii) the date upon which the Eligible Employee
ceases to be eligible for coverage under COBRA (such payments, the “Non-CIC
COBRA Premiums”). However, if the Company determines in its sole discretion that
it cannot pay the COBRA Non-CIC Premiums without potentially violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), the Company will in lieu thereof provide to the Eligible Employee
a taxable lump-sum payment equal to the total amount of the COBRA premiums that
the Executive would be required to pay to continue his or her group health
coverage in effect on the date of his or her Qualified Termination (which amount
will be based on the premium rates applicable for the first month of COBRA
coverage for the Eligible Employee and any of eligible dependents of the
Eligible Employee) for the period of time set forth below following the
Qualified Termination (the “Non-CIC COBRA Replacement Payment”), payable on the
first Company payroll date following the effective date of the Release (subject
to any delay as provided in Section 10). The Non-CIC COBRA Replacement Payment
(if any) will be made regardless of whether the Eligible Employee elects COBRA
continuation coverage. For the avoidance of doubt, the Non-CIC COBRA Replacement
Payment may be used for any purpose, including, but not limited to continuation
coverage under COBRA, and will be subject to all applicable tax withholdings.
Notwithstanding anything to the contrary under this Policy, if at any time the
Company determines in its sole discretion that it cannot provide the Non-CIC
COBRA Premiums or the Non-CIC COBRA Replacement Payment without violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), the Eligible Employee will not receive any further Non-CIC COBRA
Premiums or the Non-CIC COBRA Replacement Payment.
i.Tier 1: Eighteen (18) months.
ii.Tier 2: Twelve (12) months.
iii.Tier 3: Six (6) months.
b.On CIC Qualified Termination if an Eligible Employee makes a valid election
under COBRA to continue his or her health coverage, the Company will pay the
cost of such continuation coverage for the Eligible Employee and any of the
Eligible Employee’s eligible dependents that were covered under the Company’s
health care plans immediately prior to the date of his or her eligible
termination until the earliest of (i) the end of the period following the CIC
Qualified Termination set forth below, (ii) the date upon which the Eligible
Employee and/or the Eligible Employee’s eligible dependents become covered under
similar plans or (iii) the date upon which the Eligible Employee ceases to be
eligible for coverage under COBRA (the “CIC COBRA Premiums”, and together with
the Non- CIC COBRA Premiums, the “COBRA Premiums”). However, if the Company
determines in its sole discretion that it cannot pay the CIC COBRA Premiums
without potentially violating applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), the Company will in lieu thereof
provide to the Eligible Employee a taxable lump-sum payment equal to the total
amount of the COBRA
2



--------------------------------------------------------------------------------



premiums that the Eligible Employee would be required to pay to continue his or
her group health coverage in effect on the date of his or her Qualified
Termination (which amount will be based on the premium rates applicable for the
first month of COBRA coverage for the Eligible Employee and any of eligible
dependents of the Eligible Employee) for the period of time set forth below
following the Qualified Termination (the “CIC COBRA Replacement Payment”, and
together with a Non-CIC COBRA Replacement Payment, a “COBRA Replacement
Payment”), payable on the first Company payroll date following the effective
date of the Release (subject to any delay as provided in Section 10). The CIC
COBRA Replacement Payment (if any) will be made regardless of whether the
Eligible Employee elects COBRA continuation coverage. For the avoidance of
doubt, the CIC COBRA Replacement Payment may be used for any purpose, including,
but not limited to continuation coverage under COBRA, and will be subject to all
applicable tax withholdings. Notwithstanding anything to the contrary under this
Policy, if at any time the Company determines in its sole discretion that it
cannot provide the CIC COBRA Premiums or the CIC COBRA Replacement Payment
without violating applicable law (including, without limitation, Section 2716 of
the Public Health Service Act), the Eligible Employee will not receive any
further CIC COBRA Premiums or the CIC COBRA Replacement Payment.


i.Tier 1: Twenty-four (24) months
ii.Tier 2: Fifteen (15) months.
iii.Tier 3: Nine (9) months
5.Equity Benefits: On a CIC-Qualified Termination, acceleration of vesting as to
all then-unvested shares or rights subject to all equity awards which have been
granted to the Eligible Employee. In the case of an equity award with
performance-based vesting, unless otherwise specified in the applicable equity
award agreement governing such award, all performance goals and other vesting
criteria will be deemed achieved at target. For the avoidance of doubt, in the
event of the Eligible Employee’s Non-CIC Qualified Termination, any unvested
portion of the Eligible Employee’s then-outstanding equity awards will remain
outstanding until the earlier of (x) three (3) months following the Qualified
Termination (the “Closing Deadline”) or (y) the occurrence of a Change in
Control, solely so that any benefits due on a Non-CIC Qualified Termination can
be provided if a Change in Control occurs within the three (3) month period
following the Qualified Termination (provided that in no event will the
Executive’s stock options or similar equity awards remain outstanding beyond the
equity award’s maximum term to expiration). If no Change in Control occurs
within the three (3) month period following a Qualified Termination, any
unvested portion of the Eligible Employee’s equity awards automatically and
permanently will be forfeited on the three (3) month anniversary following the
date of the Qualified Termination without having vested.
6.Bonus Severance. On a CIC-Qualified Termination, an Eligible Employee will be
eligible to receive a lump-sum payment equal to a percentage of the Eligible
Employee’s target bonus as in effect for the fiscal year in which the Qualified
Termination occurs, as set forth below, payable on the first Company payroll
date following the effective date of the Release (subject to any delay as
provided in Section 10), less applicable withholdings.
i.Tier 1: One hundred and fifty percent (150%).
3



--------------------------------------------------------------------------------



ii.Tier 2: One hundred percent (100%).
iii.Tier 3: Seventy-five percent (75%).
7.Non-Duplication of Payment or Benefits: If (i) an Eligible Employee’s
Qualified Termination occurs during the Pre-Closing Period that qualifies him or
her for Salary Severance and COBRA Benefits payable on a Non-CIC Qualified
Termination under this Policy and (ii) a Change in Control occurs by the Closing
Deadline that qualifies him or her for the Salary Severance and COBRA Benefits
payable on a CIC Qualified Termination under this Policy, then (i) the Eligible
Employee will cease receiving any further payments or benefits under this Policy
in connection with his or her Non-CIC Qualified Termination and (ii) the Salary
Severance and COBRA Premiums (or the COBRA Replacement Payment) otherwise
payable to the Eligible Employee on a CIC Qualified Termination under this
Policy each will be offset by the corresponding payments or benefits already
paid to the Eligible Employee under this Policy upon a Non-CIC Qualified
Termination.
8.Death of Eligible Employee: If the Eligible Employee dies before all payments
or benefits he or she is entitled to receive under this Policy have been paid,
then (i) the COBRA Premiums to the Eligible Employee will immediately cease (and
the COBRA Replacement Payment will not be paid to the Eligible Employee) and
(ii) any such unpaid Salary Severance, Bonus Severance or Equity Benefits will
be paid to his or her designated beneficiary, if living, or otherwise to his or
her personal representative in a lump-sum payment as soon as possible following
his or her death.
9.Release: The Eligible Employee’s receipt of any severance payments or benefits
upon his or Qualified Termination under this Policy is subject to the Eligible
Employee signing and not revoking the Company’s then-standard separation
agreement and release of claims (which may include an agreement not to disparage
the Company, non-solicit provisions, and other standard terms and conditions)
(the “Release” and such requirement, the “Release Requirement”), which must
become effective and irrevocable no later than the sixtieth (60th) day following
the Eligible Employee’s Qualified Termination (the “Release Deadline”). If the
Release does not become effective and irrevocable by the Release Deadline, the
Eligible Employee will forfeit any right to severance payments or benefits under
this Policy. In no event will severance payments or benefits under the Policy be
paid or provided until the Release actually becomes effective and irrevocable.
Notwithstanding any other payment schedule set forth in this Policy, none of the
severance payments and benefits payable upon such Eligible Employee’s Qualified
Termination under this Policy will be paid or otherwise provided prior to the
sixtieth (60th) day following the Eligible Employee’s Qualified Termination.
Except to the extent that payments are delayed under the paragraph below
entitled “Section 409A,” on the first regular payroll pay day following the
sixtieth (60th) day following the Eligible Employee’s Qualified Termination, the
Company will pay or provide the Eligible Employee the severance payments and
benefits that the Eligible Employee would otherwise have received under this
Policy on or prior to such date, with the balance of such severance payments and
benefits being paid or provided as originally scheduled.
10.Section 409A:
a.For purposes of this Policy, no payment will be made to an Eligible Employee
upon termination of his or her employment unless such termination constitutes a
“separation from service” within the meaning of Code Section 409A and Section
1.409A-l(h) of the regulations promulgated thereunder.
b.To the extent any payments to which an Eligible Employee becomes entitled
under this
4



--------------------------------------------------------------------------------



Policy, or any agreement or plan referenced herein, in connection with his or
her separation from service from the Company constitute deferred compensation
subject to Section 409A of the Code (the “Deferred Payments ”), such payments
will be paid on, or in the case of installments, will not commence, until the
sixtieth (60th) day following the Eligible Employee’s separation from service,
or if later, such time as required by Section 10.c. Except as required by 10.c.,
any installment payments that would have been made to an Eligible Employee
during the sixty (60) day period immediately following such Eligible Employee’s
separation from service but for the preceding sentence will be paid to Eligible
Employee on or around the sixtieth (60th) day following Eligible Employee’s
separation from service and the remaining payments will be made as provided
herein.
c.If an Eligible Employee is deemed at the time of such separation from service
to be a “specified employee” under Code Section 409A, then any Deferred
Payment(s) shall not be made or commence until the earliest of (i) the
expiration of the six (6) month period measured from the date of his or her
“separation from service” (as such term is at the time defined in Treasury
Regulations under Code Section 409A) with the Company or (ii) the date of his or
her death following such separation from service; provided, however, that such
deferral shall only be effected to the extent required to avoid adverse tax
treatment to the Eligible Employee, including (without limitation) the
additional twenty percent (20%) tax for which the Eligible Employee would
otherwise be liable under Code Section 409A(a)(l)(B) in the absence of such
deferral. Upon the expiration of the applicable deferral period, any payments
which would have otherwise been made during that period (whether in a single sum
or in installments) in the absence of this paragraph shall be paid to the
Eligible Employee or his or her beneficiary in one lump sum.
d.The Company reserves the right to amend the Policy as it deems necessary or
advisable, in its sole discretion and without the consent of any Eligible
Employee or any other individual, to comply with any provision required to avoid
the imposition of the additional tax imposed under Code Section 409A or to
otherwise avoid income recognition under Code Section 409A prior to the actual
payment of any benefits or imposition of any additional tax. Each payment and
benefit payable hereunder is intended to constitute a separate payment for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations. In no event will
the Company reimburse an Eligible Employee for any taxes that may be imposed on
the Eligible Employee as a result of Section 409A.
11. Parachute Payments:
a. Reduction of Severance Benefits. Notwithstanding anything set forth herein to
the contrary, if any payment or benefit that an Eligible Employee would receive
from the Company or any other party whether in connection with the provisions
herein or otherwise (the “Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), and (ii) but for this sentence, be subject to the excise
tax imposed by Section 4999 of the Code (the “Excise Tax”), then such Payment
will be equal to the Best Results Amount. The “Best Results Amount” will be
either (x) the full amount of such Payment or (y) such lesser amount as would
result in no portion of the Payment being subject to the Excise Tax, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local employment taxes, income taxes and the Excise Tax, results in the Eligible
Employee’s receipt, on an after-tax basis, of the greater amount notwithstanding
that all or some portion of the Payment may be subject to the Excise Tax. If a
reduction in payments or benefits constituting parachute payments is necessary
so that the Payment equals the Best Results Amount, reduction will occur in the
following order: reduction of cash
5



--------------------------------------------------------------------------------



payments; cancellation of awards granted “contingent on a change in ownership or
control” (within the meaning of Code Section 280G); cancellation of accelerated
vesting of stock awards; and reduction of employee benefits. In the event that
acceleration of vesting of stock award compensation is to be reduced, such
acceleration of vesting will be cancelled in the reverse order of the date of
grant of the Eligible Employee’s equity awards.
b. Determination of Excise Tax Liability. The Company will select a professional
services firm to make all of the determinations required to be made under these
paragraphs relating to parachute payments. The Company will request that firm
provide detailed supporting calculations both to the Company and the Eligible
Employee prior to the date on which the event that triggers the Payment occurs
if administratively feasible, or subsequent to such date if events occur that
result in parachute payments to the Eligible Employee at that time. For purposes
of making the calculations required under these paragraphs relating to parachute
payments, the firm may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith determinations
concerning the application of the Code. The Company and the Eligible Employee
will furnish to the firm such information and documents as the firm may
reasonably request in order to make a determination under these paragraphs
relating to parachute payments. The Company will bear all costs the firm may
reasonably incur in connection with any calculations contemplated by these
paragraphs relating to parachute payments. Any such determination by the firm
will be binding upon the Company and the Eligible Employee, and the Company will
have no liability to the Eligible Employee for the determinations of the firm.
12.Administration: The Policy will be administered by the Compensation Committee
or its delegate (in each case, an “Administrator”). The Administrator will have
full discretion to administer and interpret the Policy. Any decision made or
other action taken by the Administrator with respect to the Policy and any
interpretation by the Administrator of any term or condition of the Policy, or
any related document, will be conclusive and binding on all persons and be given
the maximum possible deference allowed by law. The Administrator is the “plan
administrator” of the Policy for purposes of ERISA and will be subject to the
fiduciary standards of ERISA when acting in such capacity.
13.Exclusive Benefits: This Policy is intended to be the only agreement between
the Eligible Employee and the Company regarding any change in control or
severance payments or benefits to be paid to the Eligible Employee on account of
a termination of employment whether unrelated to, concurrent with, or following,
a Change in Control. Accordingly, by executing a Participation Agreement, an
Eligible Employee hereby forfeits and waives any rights to any severance or
change in control benefits set forth in any employment agreement, offer letter,
and/or equity award agreement, except as set forth in this Policy.
14.Tax Obligations: All payments and benefits under this Policy will be paid
less applicable withholding taxes. The Company is authorized to withhold from
any payments or benefits all federal, state, local and/or foreign taxes required
to be withheld therefrom and any other required payroll deductions. The Company
will not pay any Eligible Employee’s taxes arising from or relating to any
payments or benefits under this Policy. The Eligible Employee will be solely
responsible for the payment of all personal tax liability that is incurred as a
result of the payments and benefits received under this Policy, and the Eligible
Employee will not be reimbursed by the Company for any such payments.
15.Amendment or Termination: The Board or the Compensation Committee may amend
or terminate the Policy at any time without advance notice to any Eligible
Employee or other
6



--------------------------------------------------------------------------------



individual and without regard to the effect of the amendment or termination on
any Eligible Employee or on any other individual, except that any amendment or
termination of the Policy that would reduce the benefits provided hereunder or
impair an Eligible Employee’s eligibility under the Policy will not be effective
with respect to such Eligible Employee without such Eligible Employee’s prior
written consent. Any action in amending or terminating the Policy will be taken
in a non-fiduciary capacity.
16.Claims Procedure: Any Eligible Employee who believes he or she is entitled to
any payment under the Policy may submit a claim in writing to the Administrator.
If the claim is denied (in full or in part), the claimant will be provided a
written notice explaining the specific reasons for the denial and referring to
the provisions of the Policy on which the denial is based. The notice will also
describe any additional information needed to support the claim and the Policy’s
procedures for appealing the denial. The denial notice will be provided within
ninety (90) days after the claim is received. If special circumstances require
an extension of time (up to ninety (90) days), written notice of the extension
will be given within the initial ninety (90) day period. This notice of
extension will indicate the special circumstances requiring the extension of
time and the date by which the Administrator expects to render its decision on
the claim.
17.Appeal Procedure: If the claimant’s claim is denied, the claimant (or his or
her authorized representative) may apply in writing to the Administrator for a
review of the decision denying the claim. Review must be requested within sixty
(60) days following the date the claimant received the written notice of their
claim denial or else the claimant loses the right to review. The claimant (or
representative) then has the right to review and obtain copies of all documents
and other information relevant to the claim, upon request and at no charge, and
to submit issues and comments in writing. The Administrator will provide written
notice of the decision on review within sixty (60) days after it receives a
review request. If additional time (up to sixty (60) days) is needed to review
the request, the claimant (or representative) will be given written notice of
the reason for the delay. This notice of extension will indicate the special
circumstances requiring the extension of time and the date by which the
Administrator expects to render its decision. If the claim is denied (in full or
in part), the claimant will be provided a written notice explaining the specific
reasons for the denial and referring to the provisions of the Policy on which
the denial is based. The notice will also include a statement that the claimant
will be provided, upon request and free of charge, reasonable access to, and
copies of, all documents and other information relevant to the claim and a
statement regarding the claimant’s right to bring an action under Section 502(a)
of ERISA.
18.Successors: Any successor to the Company of all or substantially all of the
Company’s business and/or assets (whether direct or indirect and whether by
purchase, merger, consolidation, liquidation or other transaction) will assume
the obligations under the Policy and agree expressly to perform the obligations
under the Policy in the same manner and to the same extent as the Company would
be required to perform such obligations in the absence of a succession. For all
purposes under the Policy, the term “Company” will include any successor to the
Company’s business and/or assets which becomes bound by the terms of the Policy
by operation of law, or otherwise.
19.Applicable Law: The provisions of the Policy will be construed, administered,
and enforced in accordance with ERISA and, to the extent applicable, the
internal substantive laws of the state of California (but not its conflict of
laws provisions).
20.Definitions: The following terms will have the following meanings for
purposes of this Policy:
a.“Affiliate” means the Company and any other parent or subsidiary corporation
of the Company, as such terms are defined in Section 424(e) and (1) of the Code.
7



--------------------------------------------------------------------------------



b.“Base Salary” means the Eligible Employee’s annual base salary as in effect
immediately prior to his or her Qualified Termination (or if the Qualified
Termination is due to Good Reason based on a material reduction in base salary
under Section 20.m.(i), then the Eligible Employee’s annual base salary in
effect immediately prior to such reduction).
c.“Board” means the Board of Directors of the Company.
d.“Bonus Severance” means the severance payments set forth in Section 6.
e.“Cause” means: (i) Eligible Employee’s conviction of, or plea of guilty or
nolo contendre to, a felony or a crime involving moral turpitude; (ii) Eligible
Employee’s admission or conviction of, or plea of guilty or nolo contendre to,
an intentional act of fraud, embezzlement or theft in connection with Eligible
Employee’s duties or in the course of employment with the Company or an
Affiliate; (iii) Eligible Employee’s intentional wrongful damage to property of
the Company or an Affiliate; (iv) Eligible Employee’s intentional unauthorized
or wrongful use or disclosure of secret processes or of proprietary or
confidential information of the Company or an Affiliate (or any other party to
whom Eligible Employee owes an obligation of nonuse or nondisclosure as a result
of Eligible Employee’s employment relationship with the Company or an
Affiliate), including but not limited to trade secrets and customer lists; (iv)
Eligible Employee’s violation of any agreement not to compete with the Company
or an Affiliate or to solicit either its customers or employees on behalf of
competitors while remaining employed with the Company or an Affiliate; (v)
Eligible Employee’s intentional violation of any policy or policies regarding
ethical conduct; (vi) an act of dishonesty made by Eligible Employee in
connection with Eligible Employee’s responsibilities as an employee which
materially harms the Company or an Affiliate, or (vii) Eligible Employee’s
intentional or continued failure to perform Eligible Employee’s duties with the
Company or an Affiliate, as determined in good faith by the Company or an
Affiliate after being provided with notice of such failure, such notice
specifying in reasonable detail the tasks which must be accomplished and a
timeline for the accomplishment to avoid termination for Cause, and an
opportunity to cure within thirty (30) days of receipt of such notice.
f.“Change in Control” means the occurrence of any of the following events:
i.A change in the ownership of the Company which occurs on the date that any one
person, or more than one person acting as a group (“Person”), acquires ownership
of the stock of the Company that, together with the stock held by such Person,
constitutes more than fifty percent (50%) of the total voting power of the stock
of the Company; provided, however, that for purposes of this subsection, the
acquisition of additional stock by any one Person, who is considered to own more
than fifty percent (50%) of the total voting power of the stock of the Company,
will not be considered a Change in Control; or
ii.Any action or event occurring within an one year period, as a result of which
less than a majority of the members of the Board are Incumbent Directors.
“Incumbent Directors” will mean members of the Board who either (A) are members
of the Board as of the date hereof, or (B) are elected, or nominated for
election, to the Board with the affirmative votes of a majority of the Incumbent
Directors at the time of such election or nomination (but will not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of members of the Board); or
8



--------------------------------------------------------------------------------



iii.A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection (iii), the following will not constitute a change in the ownership of
a substantial portion of the Company’s assets: (A) a transfer to an entity that
is controlled by the Company’s stockholders immediately after the transfer, or
(B) a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, fifty percent (50%) or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (3) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or (4)
an entity, at least fifty percent (50%) of the total value or voting power of
which is owned, directly or indirectly, by a Person described in this subsection
(iii)(B)(3). For purposes of this subsection (iii), gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.
For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A.
Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
g.“Change in Control Period” means the period beginning three (3) months prior
to a Change in Control and ending twelve (12) months following a Change in
Control.
h.“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.
i.“COBRA Benefit” means the COBRA premium payments and COBRA Replacement
Payments set forth in Sections 4.a. and 4.b.
j.“Code” means the Internal Revenue Code of 1986, as amended.
k.“Disability” means that the Eligible Employee has been unable to perform
Eligible Employee’s Company duties as the result of Eligible Employee’s
incapacity due to physical or mental illness, and such inability, at least
twenty-six (26) weeks after its commencement or 180 days in any consecutive
twelve (12) month period, is determined to be total and permanent by a physician
selected by the Company or its insurers and
9



--------------------------------------------------------------------------------



acceptable to Eligible Employee or Eligible Employee’s legal representative
(such agreement as to acceptability not to be unreasonably withheld).
Termination resulting from Disability may only be effected after at least thirty
(30) days’ written notice by the Company of its intention to terminate the
Eligible Employee’s employment. In the event that the Eligible Employee resumes
the performance of substantially all of Eligible Employee’s duties hereunder
before the termination of Eligible Employee’s employment becomes effective, the
notice of intent to terminate will automatically be deemed to have been revoked.
l.“Equity Benefits” means the equity award acceleration benefits set forth in
Section 5.
m.“Good Reason” means Eligible Employee’s resignation within thirty (30) days
following the expiration of any Company cure period (discussed below) following
the occurrence of one or more of the following, without Eligible Employee’s
express written consent: (i) a material reduction by the Company of Eligible
Employee’s base salary in effect immediately prior to such reduction; (ii) a
material reduction of Eligible Employee’s duties or responsibilities relative to
Eligible Employee’s duties or responsibilities in effect immediately prior to
such reduction; or (iii) Eligible Employee’s relocation at the Company’s
direction to a facility or location more than fifty (50) miles from Eligible
Employee’s then present location of providing services. Eligible Employee’s
resignation will not be deemed to be for Good Reason unless Eligible Employee
has first provided the Company with written notice of the acts or omissions
constituting the grounds for “Good Reason” within ninety (90) days of the
initial existence of the grounds for “Good Reason” and a reasonable cure period
of not less than thirty (30) days following the date the Company receives such
notice, and such condition has not been cured during such period.
n.“Qualified Termination” means a termination of the Eligible Employee’s
employment either (i) by the Company without Cause (excluding by reason of the
Eligible Employee’s death or Disability) or (ii) by the Executive for Good
Reason, in either case, during the Change in Control Period (a “CIC Qualified
Termination”) or outside of the Change in Control Period (a “Non-CIC Qualified
Termination”).
o.“Salary Severance” means the severance payments set forth in Sections 3.a. and
3.b.
p.“Tier” means the tier of severance benefits an Eligible Employee is entitled
to receive under the Policy, depending on the rank of the Eligible Employee on
the date the right to severance benefits under the Policy is triggered through a
Qualified Termination, as set forth below.
i.“Tier 1” applies to the Company’s Chief Executive Officer.
ii.“Tier 2” applies to the Company’s Chief Financial Officer, Chief People
Officer and all Executive Vice Presidents.
iii.“Tier 3” applies to the Company’s Vice Presidents.


21. Additional Information:
10



--------------------------------------------------------------------------------




Plan Name:iRhythm Technologies, Inc. Executive Change in Control and Severance
PolicyPlan Sponsor:iRhythm Technologies, Inc.699 8th Street, Suite 600San
Francisco, CaliforniaIdentification Numbers:[___]Plan Year:Company’s Fiscal
YearPlan Administrator:iRhythm Technologies, Inc.
Attention: Administrator of the iRhythm Technologies,
Inc. Executive Change in Control and Severance Policy699 8th Street, Suite
600San Francisco, CaliforniaAgent for Service of Legal Process:
 iRhythm Technologies, Inc.
Attention: Denise Andresen
699 8th Street, Suite 600San Francisco, CaliforniaService of process may also be
made upon the Plan Administrator.Type of PlanSeverance Plan/Employee Welfare
Benefit PlanPlan CostsThe cost of the Policy is paid by the Company.

22. Statement of ERISA Rights:
Eligible Employees have certain rights and protections under ERISA:
They may examine (without charge) all Policy documents, including any amendments
and copies of all documents filed with the U.S. Department of Labor, such as the
Policy’s annual report (Internal Revenue Service Form 5500). These documents are
available for review in the Company’s Human Resources Department.
They may obtain copies of all Policy documents and other Policy information upon
written request to the Plan Administrator. A reasonable charge may be made for
such copies.
In addition to creating rights for Eligible Employees, ERISA imposes duties upon
the people who are responsible for the operation of the Policy. The people who
operate the Policy (called “fiduciaries”)
11



--------------------------------------------------------------------------------



have a duty to do so prudently and in the interests of Eligible Employees. No
one, including the Company or any other person, may fire or otherwise
discriminate against an Eligible Employee in any way to prevent them from
obtaining a benefit under the Policy or exercising rights under ERISA. If an
Eligible Employee’s claim for a severance benefit is denied, in whole or in
part, they must receive a written explanation of the reason for the denial. An
Eligible Employee has the right to have the denial of their claim reviewed. (The
claim review procedure is explained above.)


Under ERISA, there are steps Eligible Employees can take to enforce the above
rights. For instance, if an Eligible Employee requests materials and does not
receive them within thirty (30) days, they may file suit in a federal court. In
such a case, the court may require the Administrator to provide the materials
and to pay the Eligible Employee up to $110 a day until they receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator. If an Eligible Employee has a claim which is
denied or ignored, in whole or in part, he or she may file suit in a state or
federal court. If it should happen that an Eligible Employee is discriminated
against for asserting their rights, he or she may seek assistance from the U.S.
Department of Labor, or may file suit in a federal court.
In any case, the court will decide who will pay court costs and legal fees. If
the Eligible Employee is successful, the court may order the person sued to pay
these costs and fees. If the Eligible Employee loses, the court may order the
Eligible Employee to pay these costs and fees, for example, if it finds that the
claim is frivolous.
If an Eligible Employee has any questions regarding the Policy, please contact
the Plan Administrator. If an Eligible Employee has any questions about this
statement or about their rights under ERISA, they may contact the nearest area
office of the Employee Benefits Security Administration (formerly the Pension
and Welfare Benefits Administration), U.S. Department of Labor, listed in the
telephone directory, or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue, N.W. Washington, D.C. 20210. An Eligible Employee may also
obtain certain publications about their rights and responsibilities under ERISA
by calling the publications hotline of the Employee Benefits Security
Administration.
12




--------------------------------------------------------------------------------



EXHIBIT A
Executive Change in Control and Severance Policy
Participation Agreement
This Participation Agreement (“Agreement”) is made and entered into by and
between [NAME] on the one hand, and iRhythm Technologies, Inc. (the “Company”)
on the other.
You have been designated as eligible to participate in the Company’s Executive
Change in Control and Severance Policy (the “Policy”), a copy of which is
attached hereto, pursuant to which you are eligible to receive the applicable
Salary Severance, COBRA Benefit, Bonus Severance, and Equity Benefits set forth
in the Policy upon a Qualified Termination, subject to the terms and conditions
of the Policy. Capitalized terms used but not defined in this Agreement have the
meanings given to them in the Policy.
[FOR TIER 1 ONLY: Notwithstanding any other provision in the Policy or any
applicable equity compensation plan and/or individual stock option agreement, if
you become eligible to receive Equity Benefits under the Policy (including
satisfying the Release Requirement), your stock options granted on September 27,
2012 and June 13, 2013 (the “Original Options”) that remain vested and
outstanding on your Qualified Termination Date will remain exercisable until the
eighteen (18) month anniversary of your Qualified Termination Date; provided,
however, that the post-termination exercise period for either Original Option
will not extend beyond the earlier of its original maximum term or the tenth
(10th) anniversary of the original date of grant.]
You agree that the Policy and the Agreement constitute the entire agreement of
the parties hereto and supersede in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties, and will specifically supersede any
severance and/or change in control provisions of any offer letter, employment
agreement, or equity award agreement entered into between you and the Company.
This Agreement may be executed in counterparts, each of which will be deemed an
original, but all of which together will constitute one and the same instrument.
By its signature below, each of the parties signifies its acceptance of the
terms of the Policy, in the case of the Company by its duly authorized officer
effective as of the last date set forth below.
IRHYTHM TECHNOLOGIES, INC. ELIGIBLE EMPLOYEE
By:  Signature:
Date:
Date:

